UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/2013 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2013 Annual Report to Shareholders DWS Enhanced Commodity Strategy Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 14 Consolidated Investment Portfolio 27 Consolidated Statement of Assets and Liabilities 29 Consolidated Statement of Operations 30 Consolidated Statement of Changes in Net Assets 31 Consolidated Financial Highlights 36 Notes to Consolidated Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Information About Your Fund's Expenses 55 Tax Information 56 Summary of Management Fee Evaluation by Independent Fee Consultant 60 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Investment Strategy The fund invests in commodity-linked derivative instruments (a contract whose value is based on a particular commodity), such as commodity-linked swap contracts, commodity-linked structured notes, options and futures contracts, to gain exposure to the investment return of assets that trade in the commodity markets, without investing directly in physical commodities. Physical commodities are assets that have tangible properties, such as gas, heating oil, industrial, precious metals, livestock or agricultural products. With respect to the fund's fixed-income investments, portfolio management seeks to construct a diversified, balanced portfolio of U.S. and non-U.S. fixed-income securities in the government, government agency and corporate sectors. Management normally targets a dollar-weighted average portfolio duration of three years or less. Please see the fund's prospectus for a complete description of the commodity-linked, derivative and other securities in which the fund invests, including a variety of fixed-income securities. Overall, the commodity markets suffered poor performance during the past 12 months ended June 30, 2013 — as measured by the -8.09% return of the fund's benchmark, the Dow Jones-UBS Commodity Index — due largely to the weak outlook for the global economy.During the same time period, the Class A shares of the fund returned -6.14%, outperforming both the benchmark and the -7.44% average return of the funds in its Morningstar category, Commodities Broad Basket Funds. While economic growth in the United States appears to be on track for growth of 2% to 2.5% in 2013, the rest of the world remains in the doldrums. China, in particular, has been a source of concern as growth estimates have ticked down below 7% — a far cry from the rapid, double-digit growth of the prior decade. Economic growth in Europe and key emerging markets such as Brazil also continues to come in below expectations. Together, these factors weighed on the outlook for commodity demand, pressuring prices across the market. While oil finished the year in positive territory, industrial metals, gold and agricultural commodities all finished in the red. Longer term, the Class A shares' three-year average annual total return of 1.52% compares favorably with the -0.34% return of the benchmark in the same interval. By some indications, the fund has been able to achieve this outperformance with a lower level of risk than the market as a whole. According to Morningstar, the fund has experienced annualized volatility of 14.1% during the past three years, which compares with volatility of 17.3% for the benchmark. Fund Performance The fund gains exposure to commodities using commodity-linked swaps and futures. The remaining portion of the portfolio is invested in a fixed-income strategy. The fund has employed this approach since March 31, 2010. The fund's approach consists of a tactical element, a relative value strategy and a "roll enhancement" strategy. During the past year, the roll enhancement strategy made the largest positive contribution to performance. While the relative value and momentum strategies both detracted from performance, this was offset somewhat by opportunistic hedging trades. Tactical strategy: This strategy allows us to shift the fund's effective weighting to the broader commodity market from a low of 50% to a high of 100%. Quantitative momentum models determine the investment level of the portfolio. When the momentum trend in the market is stable or rising, we may maintain or increase the fund's overall exposure to commodities. When the momentum trend in the market is negative and falling, we may reduce the fund's overall exposure to commodities. Roll enhancement strategy: Commodity investing entails purchasing a contract to buy or sell a specific commodity on a specific date. Since the fund does not want to take physical delivery of the underlying commodity contracts, we "roll" the contracts (i.e., sell one contract and purchase another) on a regular basis. Our roll enhancement strategy seeks to roll into contracts that maximize the fund's return potential. The roll enhancement strategy helped performance in the past 12 months. During the first half of the annual period and into the first calendar quarter, most of the fund's commodity exposure was in longer-dated contracts, which, as a group, experienced less price volatility than their short-dated counterparts. In the final three months of the period, we emphasized front-month contracts, which generally outperformed later-month contracts. This positioning added to fund performance. We believe this illustrates the value of being able to invest anywhere on the commodity "curve" rather than being compelled to invest only in certain contracts, as is the case with index funds. The tactical strategy lagged due to our positioning in the third calendar quarter of 2012. During that time, the fund held an underweight in commodities and failed to participate fully in the rally as a result. We subsequently closed this gap, largely due to our positioning in the final three months of the period. We maintained a low exposure to commodities throughout the second quarter, with an average weighting of about 55%. By keeping the fund's market exposure on the low end of the range, we were able to cushion the impact of the downdraft in commodity prices. However, the positive contribution from this positioning was not enough to offset the earlier shortfall. Relative value strategy: Our relative value strategy actively overweights and underweights each of the most liquid commodities depending on how "cheap" or "expensive" each commodity appears from a quantitative perspective. This portion of our strategy is based on the principle that over time, commodity prices tend to "mean revert." If the short-term, one-year moving average price of a commodity is above its long-term, five-year moving average price, we may underweight the commodity; if the short-term moving average price is below the long-term moving average price, we may overweight the commodity. The relative value strategy detracted slightly due to our overweight positioning in aluminum during the early part of the period. On a net basis, all other elements of the relative value strategy had a neutral impact on relative performance. The fund's fixed-income portfolio generated slightly negative returns on the year. During the year, we pursued a conservative strategy that emphasized higher-quality bonds with below-average interest rate sensitivity. This helped cushion the impact of the bond market's weak performance in the annual period, particularly its sharp correction during the second quarter of 2013. "We continue to seek to add value through a disciplined, active approach with an emphasis on risk management." From time to time, we take opportunistic positions that are driven by specific market events. Last summer, for instance, extreme weather conditions prompted us to maintain full exposure to agricultural commodities even as our momentum model dictated that we should reduce exposure to the commodity market as a whole. As a result, the fund performed better than our model would indicate. This, along with other positions established at various points throughout the year, made a positive contribution to performance. Outlook and Fund Positioning We continue to hold a positive long-term outlook on commodities due to the favorable supply-and-demand dynamics created by the growing world population. In addition, we believe the world economy is positioned to pick up steam as the second half of 2013 progresses, which should provide a boost to commodity prices in the intermediate term. However, we also anticipate that the concerns about U.S. Federal Reserve Board (the Fed) policy and China's growth rate will lead to continued volatility across the financial markets in the coming months. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Theresa M. Gusman, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Head of Commodities: New York. • Lead Portfolio Manager for Commodities Strategies: New York. • Lead Portfolio Manager for DWS Commodity Securities Fund and DWS Global Commodities Stock Fund, Inc. (2004-2010). • Joined Deutsche Asset & Wealth Management in 1995, previously serving as Head of the Developed International Investment Team and Portfolio Manager for International Institutional Accounts; Head of Equity Investments; and analyst/portfolio manager, after 12 years of experience as research analyst for Arnhold & S. Bleichroeder and Salomon Brothers. • BA from State University of New York at Stony Brook. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Analyst for Mortgage Backed Securities: New York. • Joined Deutsche Asset & Wealth Management in 2010 with over 2 years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. • MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. A swap is an exchange of cash flows that are dependent on the price of an underlying commodity. A structured note is a hybrid security whose return typically tracks the performance of an underlying debt obligation and a derivative that is embedded within it. The characteristics of the underlying debt obligation and derivative embedded within it adjust the securities risk/return profile. Options are financial derivatives that offer the right, but not the obligation, to buy or sell a security or financial asset at an agreed-upon price and during a certain period of time or on a specific date. Futures contracts are contractual agreements to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. Duration is a measure of a fund's sensitivity to interest-rate changes; the longer a fund's duration, the more sensitive it is to changes in interest rates. The unmanaged Dow Jones UBS Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Commodities Broad Basket Funds category consists of funds that invest in a diversified basket of commodity goods including but not limited to grains, minerals, metals, livestock, cotton, oils, sugar, coffee and cocoa. These funds may invest directly in physical assets or commodity-linked derivative instruments, such as commodity swap agreements. Overweight means the fund holds a higher weighting in a given sector, security, or commodity than the benchmark. Underweight means the fund holds a lower weighting. Mean reversion is a theory that prices and returns eventually move back toward the mean, or average. Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Performance Summary June 30, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge -6.14% -11.42% 0.87% Adjusted for the Maximum Sales Charge (max 5.75% load) -11.54% -12.46% 0.16% Dow Jones UBS Commodity Index† -8.09% -11.79% -2.74% Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge -7.09% -12.15% 0.06% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -9.84% -12.20% 0.06% Dow Jones UBS Commodity Index† -8.09% -11.79% -2.74% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge -6.68% -12.07% 0.12% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -6.68% -12.07% 0.12% Dow Jones UBS Commodity Index† -8.09% -11.79% -2.74% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 No Sales Charges -5.92% -11.25% 1.05% Dow Jones UBS Commodity Index† -8.09% -11.79% -2.74% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/13 No Sales Charges -5.78% -11.12% 1.17% Dow Jones UBS Commodity Index† -8.09% -11.79% -2.74% On April 1, 2010, the Fund adopted its current name and the Fund's investment style changed to an actively managed direct-commodity strategy. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2012 are 1.51%, 2.34%, 2.26%, 1.32% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on February 14, 2005. The performance shown for the index is for the time period of February 28, 2005 through June 30, 2013, which is based on the performance period of the life of the Fund. † The unmanaged Dow Jones UBS Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Class A Class B Class C Class S Institutional Class Net Asset Value 6/30/13 $ 6/30/12 $ Distribution Information as of 6/30/13 Twelve Months: Income Dividends $ Return of Capital $ Consolidated Investment Portfolio as of June 30, 2013 Principal Amount ($) Value ($) Corporate Bonds 29.9% Consumer Discretionary 3.3% Amazon.com, Inc., 1.2%, 11/29/2017 Carnival Corp., 1.875%, 12/15/2017 Daimler Finance North America LLC, 144A, 0.886%*, 3/28/2014 DIRECTV Holdings LLC, 2.4%, 3/15/2017 Kia Motors Corp., 144A, 3.625%, 6/14/2016 NBCUniversal Media LLC, 3.65%, 4/30/2015 News America, Inc., 7.6%, 10/11/2015 Nissan Motor Acceptance Corp., 144A, 1.8%, 3/15/2018 RCI Banque SA, 144A, 2.148%*, 4/11/2014 Time Warner Cable, Inc., 5.85%, 5/1/2017 Consumer Staples 0.5% ConAgra Foods, Inc., 2.1%, 3/15/2018 Safeway, Inc., 3.4%, 12/1/2016 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 1.7% Energy Transfer Partners LP, 6.0%, 7/1/2013 KazMunaiGaz National Co. JSC, 144A, 11.75%, 1/23/2015 Kinder Morgan Energy Partners LP, 3.5%, 3/1/2016 Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Financials 16.9% Akbank TAS, 144A, 3.875%, 10/24/2017 American Express Credit Corp., Series D, 5.125%, 8/25/2014 American International Group, Inc., 3.65%, 1/15/2014 Asian Development Bank, 1.125%, 3/15/2017 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Bradesco SA, 144A, 2.374%*, 5/16/2014 Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco Santander Brasil SA, 144A, 4.625%, 2/13/2017 Bank of England Euro Note, 144A, 0.5%, 3/6/2015 Bank of India, 144A, 3.625%, 9/21/2018 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Barclays Bank PLC, 144A, 2.5%, 9/21/2015 BB&T Corp., 0.976%*, 4/28/2014 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA, 2.375%, 9/14/2017 Capital One Financial Corp., 1.427%*, 7/15/2014 Citigroup, Inc., 2.65%, 3/2/2015 Commonwealth Bank of Australia, 144A, 1.524%*, 3/31/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 1.7%, 3/19/2018 Credit Agricole SA, 144A, 2.125%, 4/17/2018 Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 Ford Motor Credit Co., LLC, 3.984%, 6/15/2016 General Electric Capital Corp., 0.472%*, 6/20/2016 Glencore Funding LLC, 144A, 2.5%, 1/15/2019 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hyundai Capital America, 144A, 3.75%, 4/6/2016 Intesa Sanpaolo SpA, 3.875%, 1/16/2018 Jefferies Group LLC, 5.125%, 4/13/2018 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Metropolitan Life Global Funding I, 144A, 5.2%, 9/18/2013 Morgan Stanley, 3.8%, 4/29/2016 Nomura Holdings, Inc., 2.0%, 9/13/2016 Principal Life Income Funding Trust, 0.455%*, 11/8/2013 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Canada, 1.2%, 9/19/2017 Royal Bank of Scotland PLC, 144A, 1.805%*, 3/11/2014 Santander U.S. Debt SA, 144A, 2.991%, 10/7/2013 Skandinaviska Enskilda Banken AB, 144A, 1.75%, 3/19/2018 SLM Corp., 3.875%, 9/10/2015 Societe Generale SA, 144A, 1.328%*, 4/11/2014 Swedbank AB, 144A, 1.75%, 3/12/2018 The Goldman Sachs Group, Inc., 4.75%, 7/15/2013 Turkiye Garanti Bankasi AS, 144A, 4.0%, 9/13/2017 Turkiye Vakiflar Bankasi Tao, 144A, 5.75%, 4/24/2017 UBS AG, 144A, 2.25%, 3/30/2017 Westpac Banking Corp., 144A, 1.375%, 7/17/2015 Yapi ve Kredi Bankasi AS, 144A, 6.75%, 2/8/2017 Health Care 0.8% AbbVie, Inc., 144A, 1.75%, 11/6/2017 Actavis, Inc., 1.875%, 10/1/2017 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 144A, 3.5%, 4/15/2018 Industrials 0.6% Ingersoll-Rand Global Holding Co., Ltd.: 144A, 2.875%, 1/15/2019 9.5%, 4/15/2014 Total System Services, Inc., 2.375%, 6/1/2018 Information Technology 0.8% Arrow Electronics, Inc., 3.0%, 3/1/2018 Xerox Corp., 6.4%, 3/15/2016 Materials 2.6% Airgas, Inc., 2.95%, 6/15/2016 Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 144A, 9.375%, 4/8/2014 ArcelorMittal, 4.25%, 3/1/2016 Barrick Gold Corp., 144A, 2.5%, 5/1/2018 CF Industries, Inc., 6.875%, 5/1/2018 Freeport-McMoRan Copper & Gold, Inc., 144A, 2.375%, 3/15/2018 Goldcorp, Inc., 2.125%, 3/15/2018 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Teck Resources Ltd., 2.5%, 2/1/2018 Xstrata Finance Canada Ltd., 144A, 2.7%, 10/25/2017 Telecommunication Services 0.9% CC Holdings GS V LLC, 2.381%, 12/15/2017 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Telecom Italia Capital SA, 6.175%, 6/18/2014 Telefonica Emisiones SAU, 3.192%, 4/27/2018 Utilities 1.8% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 FirstEnergy Corp., Series A, 2.75%, 3/15/2018 PPL Energy Supply LLC, 5.4%, 8/15/2014 Sempra Energy, 1.033%*, 3/15/2014 Total Corporate Bonds (Cost $236,891,985) Mortgage-Backed Securities Pass-Throughs 4.3% Federal National Mortgage Association, 3.0%, with various maturities from 5/1/2027 until 6/1/2027 (Cost $35,062,311) Asset-Backed 2.3% Automobile Receivables 1.6% AmeriCredit Automobile Receivables Trust: "C", Series 2011-1, 2.85%, 8/8/2016 "D", Series 2011-2, 4.0%, 5/8/2017 Carmax Auto Owner Trust, "A2", Series 2012-3, 0.43%, 9/15/2015 Santander Drive Auto Receivables Trust, "A2", Series 2012-5, 0.57%, 12/15/2015 Credit Card Receivables 0.3% Citibank Omni Master Trust, "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 0.4% PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Total Asset-Backed (Cost $18,206,643) Commercial Mortgage-Backed Securities 5.8% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 5.857%*, 7/10/2044 Banc of America Merrill Lynch Commercial Mortgage Securities Trust, "E", Series 2012-CLRN, 144A, 3.393%*, 8/15/2029 Banc of America Merrill Lynch Commercial Mortgage, Inc., "B", Series 2005-2, 5.112%*, 7/10/2043 BNP Paribas Home Loan Covered Bonds SA, 144A, 2.2%, 11/2/2015 Commercial Mortgage Pass-Through Certificates, "A2", Series 2007-C1, 5.268%, 2/15/2040 Commercial Mortgage Trust, "A1", Series 2012-CR2, 0.824%, 8/15/2045 Credit Agricole Home Loan SFH, 144A, 1.026%*, 7/21/2014 Credit Suisse First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "B", Series 2005-C5, 5.1%, 8/15/2038 Credit Suisse Mortgage Capital Certificates, "A1", Series 2007-TF2A , 144A, 0.373%*, 4/15/2022 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.193%*, 3/15/2018 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "F", Series 2003-ML1A, 144A, 5.894%*, 3/12/2039 Wachovia Bank Commercial Mortgage Trust, "B", Series 2005-C17, 5.287%, 3/15/2042 WF-RBS Commercial Mortgage Trust, "A1", Series 2012-C8, 0.864%, 8/15/2045 Total Commercial Mortgage-Backed Securities (Cost $45,658,234) Collateralized Mortgage Obligations 0.6% Citigroup Commercial Mortgage Trust, "D", Series 2013-SMP, 3.008%, 1/12/2018 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.443%*, 8/28/2047 Federal National Mortgage Association, "FB", Series 1996-44, 1.019%*, 9/25/2023 Total Collateralized Mortgage Obligations (Cost $4,773,517) Government & Agency Obligations 23.6% Other Government Related (a) 2.2% Japan Finance Corp., 2.25%, 7/13/2016 Korea Development Bank, 4.0%, 9/9/2016 Network Rail Infrastructure Finance PLC, 144A, 0.875%, 1/20/2015 Petrobras International Finance Co., 3.875%, 1/27/2016 Svensk Exportkredit AB, 2.125%, 7/13/2016 Sovereign Bonds 1.2% Export Development Canada, 1.5%, 5/15/2014 Province of British Columbia, Canada, 1.2%, 4/25/2017 Republic of Croatia, REG S, 144A, 6.25%, 4/27/2017 Republic of Indonesia, 144A, 10.375%, 5/4/2014 U.S. Government Sponsored Agencies 3.7% Federal Home Loan Mortgage Corp.: 0.5%, 4/17/2015 1.0%, 9/29/2017 Federal National Mortgage Association, 0.5%, 9/28/2015 U.S. Treasury Obligations 16.5% U.S. Treasury Notes: 0.25%, 3/31/2015 0.25%, 5/15/2015 0.25%, 7/15/2015 0.25%, 10/15/2015 0.25%, 5/15/2016 0.5%, 6/15/2016 0.625%, 5/31/2017 0.75%, 6/15/2014 (b) 0.75%, 3/31/2018 0.875%, 12/31/2016 Total Government & Agency Obligations (Cost $187,669,627) Loan Participations and Assignments 8.9% Senior Loans* 7.0% Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 Alliance Laundry Systems LLC, Term Loan, 4.5%, 12/7/2018 AmWINS Group, Inc., Term Loan, 5.0%, 9/6/2019 Asurion LLC, Term Loan B1, 4.5%, 5/24/2019 Avaya, Inc., Term Loan B3, 4.773%, 10/26/2017 Bellisio Foods, Inc., Term Loan, 7.0%, 12/15/2017 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 Burlington Coat Factory Warehouse Corp., Term Loan B2, 4.25%, 2/23/2017 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Chrysler Group LLC, Term Loan B, 6.0%, 5/24/2017 Clearwater Seafoods LP, Term Loan B, 6.75%, 6/6/2018 Collective Brands Finance, Inc., Term Loan, 7.25%, 10/9/2019 Corporate Executive Board Co., Term Loan B, 5.0%, 7/2/2019 CPG International, Inc., Term Loan, 5.75%, 9/18/2019 CPI International, Inc., Term Loan B, 5.0%, 2/13/2017 Crossmark Holdings, Inc., Term Loan, 4.5%, 12/20/2019 Cumulus Media Holdings, Inc., First Lien Term Loan, 4.5%, 9/17/2018 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Earthbound Holdings III LLC, Term Loan B, 5.75%, 12/21/2016 Entercom Radio LLC, Term Loan B, 5.0%, 11/23/2018 Equipower Resources Holdings LLC, First Lien Term Loan, 5.5%, 12/21/2018 Essential Power LLC, Term Loan B, 4.5%, 8/8/2019 Exopack LLC, Term Loan, 5.0%, 5/31/2017 Fairway Group Acquisition Co., Term Loan, 6.75%, 8/17/2018 First Data Corp., Term Loan, 4.193%, 9/24/2018 Focus Brands, Inc., Term Loan, 4.25%, 2/21/2018 Genesys Telecom Holdings U.S., Inc., Term Loan B, 4.0%, 2/7/2020 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Hostess Brands, Inc., Term Loan, 6.75%, 3/6/2020 Hyland Software, Inc., First Lien Term Loan, 5.5%, 10/25/2019 Ineos U.S. Finance LLC, 6 year Term Loan, 4.0%, 5/4/2018 ION Media Networks, Inc., Term Loan B, 7.25%, 7/31/2018 Istar Financial, Inc., Term Loan, 4.5%, 10/16/2017 J.C. Penney Corp., Inc., First Lien Term Loan, 6.0%, 5/21/2018 La Frontera Generation LLC, Term Loan, 4.5%, 9/30/2020 Landry's, Inc., Term Loan B, 4.75%, 4/24/2018 Language Line LLC, Second Lien Term Loan, 10.5%, 12/20/2016 LSP Madison Funding LLC, Term Loan, 5.5%, 6/28/2019 Mohegan Tribal Gaming Authority, Term Loan B, 9.0%, 3/31/2016 Neiman Marcus Group, Inc., Term Loan, 4.0%, 5/16/2018 Nexeo Solutions LLC, Term Loan, 5.0%, 9/17/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 North American Breweries, Inc., Term Loan B, 7.5%, 12/11/2018 NPC International, Inc., Term Loan B, 4.5%, 12/28/2018 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Nuveen Investments, Inc., Term Loan, 4.195%, 5/13/2017 Oberthur Technologies Holding SAS, Term Loan B, 6.252%, 3/30/2019 Oceania Cruises, Inc., Term Loan B, 5.0%, 4/27/2015 Orbitz Worldwide, Inc., Term Loan B, 4.5%, 9/20/2017 Otter Products LLC, Term Loan B, 5.25%, 4/29/2019 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.75%, 5/20/2019 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Remy International, Inc., Term Loan B, 4.25%, 3/5/2020 Rexnord LLC, Term Loan B, 3.75%, 4/2/2018 RP Crown Parent LLC, First Lien Term Loan, 6.75%, 12/21/2018 Sabre, Inc., Term Loan B, 5.25%, 2/19/2019 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Saxon Energy Services, Inc., Term Loan B, 5.5%, 1/22/2019 Scientific Games International, Inc., Term Loan B, 4.25%, 5/22/2020 Sophia LP, Term Loan B, 4.5%, 7/19/2018 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 STG-Fairway Acquisitions, Term Loan B, 6.25%, 2/28/2019 SurveyMonkey.com, LLC, Term Loan B, 5.5%, 2/5/2019 Tallgrass Operations LLC, Term Loan, 5.25%, 11/13/2018 Texas Competitive Electric Holdings Co., LLC, Term Loan, 4.695%, 10/10/2017 Topaz Power Holdings LLC, Term Loan, 5.25%, 2/26/2020 Toys 'R' Us-Delaware, Inc., Term Loan B2, 5.25%, 5/25/2018 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 TriNet Group, Inc., Term Loan B, 6.5%, 10/24/2018 Tube City IMS Corp., Term Loan, 4.75%, 3/20/2019 U.S. Foods, Inc., Term Loan, 4.5%, 3/29/2019 UPC Financing Partnership, Term Loan, 3.25%, 6/30/2021 WASH Multifamily Laundry Systems LLC, Term Loan, 5.25%, 2/21/2019 Waste Industries U.S.A., Inc., Term Loan B, 4.0%, 3/17/2017 Sovereign Loans 1.9% Gazprom OAO, 144A, 4.95%, 5/23/2016 Rosneft Oil Co., 144A, 3.149%, 3/6/2017 Russian Agricultural Bank OJSC, 144A, 9.0%, 6/11/2014 Sberbank of Russia, 144A, 4.95%, 2/7/2017 Uralkali OJSC, 144A, 3.723%, 4/30/2018 VTB Bank OJSC, 144A, 6.465%, 3/4/2015 Total Loan Participations and Assignments (Cost $71,030,445) Municipal Bonds and Notes 0.8% Florida, State Board of Public Education, Capital Outlay 2011, Series A, 5.0%, 6/1/2015 Illinois, State General Obligation, 4.0%, 7/1/2015 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series A, 5.0%, 12/15/2016 Series A, 5.5%, 12/15/2015, INS: AMBAC Total Municipal Bonds and Notes (Cost $6,071,602) Short-Term U.S. Treasury Obligations 21.9% U.S. Treasury Bills: 0.1%**, 9/5/2013 (c) 0.105%**, 3/6/2014 0.127%**, 4/3/2014 (d) 0.13%**, 12/12/2013 (d) 0.15%**, 6/26/2014 0.17%**, 11/14/2013 (d) Total Short-Term U.S. Treasury Obligations (Cost $174,153,777) Shares Value ($) Cash Equivalents 5.4% Central Cash Management Fund, 0.07% (e) DWS Variable NAV Money Fund, 0.23% (e) Total Cash Equivalents (Cost $43,149,700) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $822,667,841)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2013. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $822,667,850. At June 30, 2013, net unrealized depreciation for all securities based on tax cost was $830,018. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,343,610 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,173,628. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) At June 30, 2013, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (c) At June 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At June 30, 2013, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. INS: Insured REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. The Fund can invest in certain Senior Loan agreements that include the obligation to make additional loans in certain circumstances. The Fund reserves against such contingent obligations by segregating cash, liquid securities and liquid Senior Loans. At June 30, 2013, the Fund had an unfunded loan commitment of $1,000,000, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Depreciation ($) Entravision Communications Corp., Term Loan, 5/29/2020 ) At June 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Aluminum Futures USD 7/17/2013 ) Copper Futures USD 7/17/2013 50 ) Copper Futures USD 9/3/2013 50 ) Light Sweet Crude Oil Futures USD 11/20/2014 ) Soybean Meal Futures USD 12/13/2013 ) Sugar Futures USD 9/30/2013 ) Total unrealized depreciation ) At June 30, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Aluminum Futures USD 7/17/2013 Aluminum Futures USD 9/3/2013 Copper Futures USD 7/17/2013 50 Light Sweet Crude Oil Futures USD 11/20/2013 Total unrealized appreciation At June 30, 2013, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% - Pay Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Pay Fixed — 1.132% - Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Total Put Options ) Total ) (f) Unrealized depreciation on written options on interest rate swap contracts at June 30, 2013 was $20,824. At June 30, 2013, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (g) Long Positions 7/15/2013 3 % Barclays Aluminum Subindex ) 7/15/2013 3 % Barclays Brent Crude Subindex ) 7/15/2013 3 % Barclays-Commodity Strategy 1500 Index ) 7/15/2013 3 % Barclays-Commodity Strategy 1610 Index 7/15/2013 1 % BNP Paribas 03 Alpha Index ) 7/15/2013 4 % Citi Cubes Dow Jones-UBS Weighted Index ) 7/15/2013 5 % Dow Jones-UBS Commodity Index ) 7/15/2013 6 % Dow Jones-UBS Commodity Index ) 7/15/2013 7 % Dow Jones-UBS Commodity Index ) 7/15/2013 1 % Dow Jones-UBS Commodity Index ) 7/15/2013 8 % Dow Jones-UBS Commodity Index ) 7/15/2013 9 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend ) 7/15/2013 10 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 7/15/2013 7 % JPMorgan Seasonal Commodity Spread Index 7/15/2013 8 % Merrill Lynch Backwardation Momentum Long Only Excess Return Index ) 7/15/2013 8 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 7/15/2013 8 % Merrill Lynch Commodity Index eXtra LDA Long/Short Index 7/15/2013 9 % UBS Custom Commodity Index Short Positions 7/15/2013 3 % Barclays Corn Subindex 7/15/2013 3 % Barclays Gold Subindex 7/15/2013 3 % Barclays Heating Oil Subindex 7/15/2013 3 % Barclays Milling Wheat Subindex 1/14/2014 7 % Dow Jones-UBS Soybean Meal Subindex ) Total net unrealized depreciation ) (g) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At June 30, 2013, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 4/14/2014 4/12/2016 10 Fixed — 0.57% Floating — LIBOR — 4/14/2014 4/12/2016 3 Fixed — 0.57% Floating — LIBOR ) 4/14/2014 4/12/2019 2 Fixed — 1.315% Floating — LIBOR 4/14/2014 4/12/2019 4 Fixed — 1.315% Floating — LIBOR ) Total unrealized appreciation Counterparties: 1 BNP Paribas 2 Nomura International PLC 3 Barclays Bank PLC 4 Citigroup, Inc. 5 Canadian Imperial Bank of Commerce 6 Macquarie Bank Ltd. 7 JPMorgan Chase Securities, Inc. 8 Bank of America 9 UBS AG 10 The Goldman Sachs & Co. LIBOR: London Interbank Offered Rate Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, commodity-linked swap contracts, interest rate swap contracts and written option contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed-Income Investments (h) Corporate Bonds $
